Dissenting Opinion by
Me. Justice Bell,
The jury found a verdict for the plaintiff. Taking the evidence in the light most favorable to the plaintiff, as we must on a motion for judgment n.o.v.: Miller v. P. B. B., 368 Pa. 507, 84 A. 2d 200; Miller v. Eielcey, 368 Pa. 317, 81 A. 2d 910; there was, in my opinion, adequate evidence from which the jury could have found that the defendant was guilty of negligence and that plaintiff was free from contributory negligence. For these reasons I would affirm the judgment.